





INDEMNITY AGREEMENT

This Indemnity Agreement (the “Agreement”), dated as of u, 2014, is entered into
between Silver Stream Mining Corp., a Nevada corporation (“Silver Stream”) and u
(the “Indemnitee”).

WHEREAS, [Silver Stream desires to appoint Indemnitee as a director and/or
officer of Silver Stream, and in such capacity Indemnitee would be performing
valuable services for Silver Stream]; and

WHEREAS, [Indemnitee is willing to serve for or on behalf of Silver Stream and
any successor thereof, on the condition that he be indemnified as herein
provided]; and

WHEREAS, it is intended that Indemnitee shall be paid promptly by Silver Stream
all amounts necessary to effectuate in full the indemnity provided herein.

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee and Silver Stream intending to be legally bound
hereby, the parties hereto agree as follows:

1. Services by Indemnitee. Indemnitee agrees to serve as a director and/or
officer of Silver Stream, so long as Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Certificate of
Incorporation and Bylaws of Silver Stream, and until such time as Indemnitee
resigns or fails to stand for election or is removed from Indemnitee’s
positions. Indemnitee may from time to time also perform other services at the
request or for the convenience of, or otherwise benefiting Silver Stream.

2. Indemnification. Subject to the limitations set forth herein and in Section 5
hereof, Silver Stream hereby agree to indemnify Indemnitee as follows:

Silver Stream shall, with respect to any Proceeding (as hereinafter defined)
associated with Indemnitee acting or having acted in his official capacity as an
officer and/or director of Silver Stream, indemnify Indemnitee to the fullest
extent permitted by the laws of the State of Nevada and the Certificate of
Incorporation and Bylaws of Silver Stream in effect on the date hereof or as
such law or Certificate of Incorporation or Bylaws as may from time to time be
amended (but, in the case of any such amendment, only to the extent such
amendment permits Silver Stream to provide broader indemnification rights than
the law or Certificate of Incorporation or Bylaws permitted Silver Stream to
provide before such amendment). Notwithstanding the foregoing, Silver Stream
shall not be required to indemnify Indemnitee for acts or omissions of
Indemnitee constituting fraud, bad faith, gross negligence or intentional
misconduct. The right to indemnification conferred herein and in the Certificate
of Incorporation and Bylaws shall be presumed to have been relied upon by
Indemnitee in serving or continuing to serve Silver Stream and shall be
enforceable as a contract right. Without in any way diminishing the scope of the
indemnification provided by this Section 2, Silver Stream will indemnify
Indemnitee against Expenses (as hereinafter defined) and Liabilities (as
hereinafter defined) actually and reasonably incurred by Indemnitee or on its
behalf in connection with the investigation, defense, settlement or appeal of
such Proceeding. In addition to, and not as a limitation of, the foregoing, the
rights of indemnification of Indemnitee provided under this Agreement shall
include those rights set forth in Section 7 below. Notwithstanding the
foregoing, Silver Stream shall be required to indemnify Indemnitee in connection
with a Proceeding commenced by Indemnitee. Notwithstanding anything to the
contrary contained herein, Silver Stream shall have no obligation to indemnify
the Indemnitee to the extent such indemnification would not be permitted under
the laws of the State of Nevada or Silver Stream’ Certificate of Incorporation
or Bylaws in effect on the date hereof.

3. Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and Silver Stream shall have the burden of proof to
overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption with regard to any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder. If the person or persons so empowered to make a determination
pursuant to Section 4 hereof shall have failed to make the requested
determination within ninety (90) days after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent, or other disposition or partial disposition of any
Proceeding or any other event that could enable Silver Stream to determine
Indemnitee’s entitlement to indemnification, the requisite determination that
Indemnitee is entitled to indemnification shall be deemed to have been made.





1













4. Procedure for Determination of Entitlement to Indemnification.

(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to Silver Stream. Any request for indemnification shall include
sufficient documentation or information reasonably available to Indemnitee for
the determination of entitlement to indemnification. In any event, Indemnitee
shall submit Indemnitee’s claim for indemnification within a reasonable time,
not to exceed forty-five (45) days after any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent, or final termination, whichever is the later date
for which Indemnitee requests indemnification.

(b) Independent Legal Counsel (as hereinafter defined) shall determine whether
Indemnitee is entitled to indemnification. Determination of Indemnitee’s
entitlement to indemnification shall be made not later than ninety (90) days
after Silver Stream’ receipt of Indemnitee’s written request for such
indemnification, provided that any request for indemnification for Liabilities,
other than amounts paid in settlement, shall have been made after a
determination thereof in a Proceeding.

 

5. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, Silver Stream shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:

(a) To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by any of Silver Stream or affiliates
otherwise than pursuant to this Agreement. Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from Silver Stream
pursuant to this Agreement by assigning to Silver Stream any claims under such
insurance to the extent Indemnitee is paid by Silver Stream;

(b) For Liabilities in connection with Proceedings settled without Silver
Stream’ consent, which consent, however, shall not be unreasonably withheld;

(c) In no event shall Silver Stream be liable to pay the fees and disbursements
of more than one counsel in any single Proceeding except to the extent that, in
the opinion of counsel of the Indemnitee, the Indemnitee has conflicting
interests in the outcome of such Proceeding; or

(d) To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee.

6. Fees and Expenses of Independent Legal Counsel. Silver Stream agrees to pay
the reasonable fees and expenses of Independent Legal Counsel and to fully
indemnify such Independent Legal Counsel against any and all expenses and losses
incurred by any of them arising out of or relating to this Agreement or their
engagement pursuant hereto.

7. Remedies of Indemnitee.

(a) In the event that (i) a determination pursuant to Section 4 hereof is made
that Indemnitee is not entitled to indemnification, (ii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement, or (iii) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in a court of
competent jurisdiction in the State of Nevada, United States of the remedy
sought.

(b) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 4 hereof, or is deemed to have been made pursuant to
Section 4 hereof or otherwise pursuant to the terms of this Agreement, Silver
Stream shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.

(c) Silver Stream shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. Silver
Stream shall stipulate in any such court or before any such arbitrator that
Silver Stream is bound by all the provisions of this Agreement and is precluded
from making any assertion to the contrary.

 





2













 (d) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be borne by Silver Stream when and as
incurred by Indemnitee, to the extent it is determined that Indemnitee is
entitled to indemnification hereunder.

8. Contribution. To the fullest extent permissible under applicable law, in the
event Silver Stream is obligated to indemnify Indemnitee under this Agreement
and the indemnification provided for herein is unavailable to Indemnitee for any
reason whatsoever, Silver Stream, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by Silver Stream and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of Silver Stream (and their respective directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

9. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by all of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

10. Subrogation. In the event of payment under this Agreement, Silver Stream
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Silver Stream effectively to bring suit to
enforce such rights.

11. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
Silver Stream in writing within five (5) days being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter, whether civil, criminal, administrative or
investigative, but the omission so to notify Silver Stream will not relieve it
from any liability that it may have to Indemnitee if such omission does not
prejudice Silver Stream’ rights. If such omission does prejudice Silver Stream’
rights, Silver Stream will be relieved from liability only to the extent of such
prejudice; nor will such omission relieve Silver Stream from any liability that
it may have to Indemnitee otherwise than under this Agreement.

 

12. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by email, on the date confirmation thereof shall be received from the party to
whom the message is delivered, (ii) delivered by hand and receipted for by the
party to whom said notice or other communication shall have been directed, or
(iii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

 

 

 

 

 

 

(a)

  

If to Silver Stream, to:

  

Silver Stream Mining Corp.

9550 South Eastern Avenue – Suite 253

Las Vegas, NV 89123

Attention: Corporate Secretary

 

 

 

(b)

  

If to u, to:

  

u

u

 

 

 

or to such other address as may have been furnished to Indemnitee by Silver
Stream or to Silver Stream by Indemnitee, as the case may be.

13. Non-exclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, Silver Stream’ Certificates of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Boards of Directors or
otherwise.








3













14. Certain Definitions.

(a) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses) actually incurred in connection with
either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.

(b) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by Silver Stream and approved by Indemnitee (which approval shall not
be unreasonably withheld). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either Silver Stream or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

(c) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, taxes and penalties, penalties and amounts
paid in settlement (including all interest assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties or
amounts paid in settlement) of any Proceeding.

(d) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, that (i) is associated with Indemnitee’s
actions as an officer and/or director of Silver Stream or any of their
subsidiaries, absent fraud, bad faith, gross negligence or intentional
misconduct, and (ii) is not initiated or brought by the Indemnitee.

15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of Silver Stream), spouses, heirs and personal and legal
representatives.

16. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada, United States, as
applied to contracts between Nevada residents entered into and to be performed
entirely within the State of Nevada, United States, without regard to conflict
of laws rules.

 

18. Consent to Jurisdiction. Silver Stream and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Nevada, United States
for all purposes in connection with any action or Proceeding that arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the courts of the State of Nevada, United
States.

19. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. This Agreement and
any documents relating to it may be executed and transmitted to any other party
by facsimile or email, which facsimile or email shall be deemed to be, and
utilized in all respects as, an original, wet-inked document.








4













 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

 

SILVER STREAM MINING CORP..

 

 

By:

 

 

Name: Don Bossert

Title: Chief Financial Officer

 

 

INDEMNITEE

 

 

u

[Signature Page to Indemnity Agreement]








5





